Citation Nr: 1030182	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bronchial asthma.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which apparently reopened a claim for service connection 
for bronchial asthma but denied the claim on the merits.  

In August 2007, the Board declined to reopen the Veteran's claim 
for service connection for bronchial asthma.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, a September 2008 Order of the Court vacated the decision 
declining to reopen the claim and remanded the claim for 
readjudication in accordance with the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claim.  VA's duty to assist includes a duty to obtain 
relevant records from a Federal department or agency, if 
available.  See 38 C.F.R. § 3.159(c)(2) (2009).  If VA has made 
continued efforts to obtain Federal records and concludes that it 
is reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile, VA must provide 
the Veteran with oral or written notice of that fact and make a 
record of any oral notice conveyed to the Veteran.  38 C.F.R. 
§ 3.159(e)(1) (2009).  

In this case, the Veteran reported in a May 2004 letter that he 
had been recently awarded Social Security Administration (SSA) 
disability benefits for his bronchial asthma.  On June 24, 2005, 
the RO made a request to obtain the Veteran's records from SSA.  
On June 29, 2005, the RO received a negative response from SSA 
indicating that the Veteran's records had not been located 
because his disability benefits had been denied.  However, it 
does not appear that the Veteran has been notified that his SSA 
records do not exist or that further efforts to obtain them would 
be futile.    

On remand, the RO should provide a notification letter to the 
Veteran in accordance with 38 C.F.R. § 3.159(e)(1).  The letter 
must clearly identify the records that were unable to be 
obtained, include an explanation of the efforts that VA made to 
obtain those records, and specifically inform the Veteran of what 
action VA will take, including, but not limited to, notice that 
VA will decide the claim based on the evidence of record unless 
the Veteran submits the records VA was unable to obtain.  The 
letter must further notify the Veteran that he is ultimately 
responsible for providing any evidence identified as unavailable 
by VA. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
specifically notifying him of VA's 
inability to obtain records from the Social 
Security Administration.   The letter must 
clearly identify the records that were 
unable to be obtained, include an 
explanation of the efforts that VA made to 
obtain those records, and specifically 
inform the Veteran of what action VA will 
take, including, but not limited to, notice 
that VA will decide the claim based on the 
evidence of record unless the Veteran 
submits the records VA was unable to 
obtain.  The letter must further notify the 
Veteran that he is ultimately responsible 
for providing any evidence identified as 
unavailable by VA. 

The Veteran must be provided with 
sufficient time to provide a response or 
submit any such identified evidence, and 
the RO must request that the Veteran inform 
VA if he is unable to procure such 
evidence.  

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim for 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for bronchial 
asthma.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


